DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-15, 18, 28, 30 are allowed.

The following is an examiner’s statement of reasons for allowance: claims 1-15, 18, 28, 30 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “receiving, at a first server, one or more device identifiers from a device; and, determining, with the first server, the availability of a resource template for the device based on or in response to the one or more device identifiers; when the resource template for the device is available: provisioning, from the first server to the device, a template identifier to enable the device to register with a second server using the template identifier” (claims 1, 28, 30) and “transmitting, to a first server, one or more device identifiers; receiving, from the first server, a template identifier for a resource template corresponding to the one or more device identifiers; and, transmitting, to a second server, a registration request comprising the template identifier to enable the second server register the device using the corresponding resource template” (claim 18).
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  The dependent claims are allowed as they depend upon an allowable independent claim.  Examiner conducted a further search of the prior art, but found no new relevant references.  Examiner also thoroughly considered the references listed in the IDS dated 4/19/2022, but found that none of them teach the limitations as claimed.  Examiner notes that the documents related to PCT/GB2020/050042 were already previously considered by Examiner; the Written Opinion for said PCT could not cite any references for the “provisioning” limitation as claimed and instead rejected claim 1 as not involving an inventive step based on PCT rules.  Examiner also notes that the documents related to GB1901414.1 (Combined Search and Examination Report, both Examination Reports, US 2014/0025742, US 2013/0324121, US 2013/0227036, CN 109218142) demonstrate that the IPO’s primary basis for rejection is perceived claim clarity, not the cited prior art references, as the IPO likewise could not cite any references for the “provisioning” limitation as claimed.
Finally, Examiner notes that the documents related to PCT/GB2020/050044, GB 1901417.4, GB 1513748.2, GB 1415562.6, GB 1806259.6, US 15/226,523, US 14/842,065, and US 17/310,332 are not particularly relevant to the present application because they are directed towards claims with different claim limitations. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682. The examiner can normally be reached Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441